Exhibit 10.1

THIRD AMENDMENT

TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) dated and effective
as of March 26, 2020 (the “Third Amendment Effective Date”) by and among
ORGANOGENESIS HOLDINGS INC., a Delaware corporation (“Holdings”), ORGANOGENESIS
INC., a Delaware corporation (“Organogenesis”) and PRIME MERGER SUB, LLC, a
Delaware limited liability company (“Prime”, and together with Holdings and
Organogenesis, individually and collectively, the “Borrower”), the several banks
and other financial institutions from time to time party to this Agreement (each
a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as
the Issuing Lender and the Swingline Lender, and SVB, as administrative agent
and collateral agent for the Lenders (in such capacities, together with any
successors and assigns in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender are parties to that certain Credit Agreement dated as of
March 14, 2019, as amended by that certain First Amendment to Credit Agreement
dated as of November 12, 2019, and as further amended by that certain Second
Amendment to Credit Agreement dated as of February 13, 2020 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to modify and amend certain terms and conditions of the Credit
Agreement to, modify a financial covenant, subject to the terms and conditions
contained herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.         Capitalized Terms. All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement
or in the other Loan Documents referred to in the recitals hereto, as
applicable.

2.         Amendments to the Credit Agreement.

 

  (a)

Definitions. Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definition in the appropriate alphabetical order:

““Non-PuraPly Revenue”: is, as of any date of measurement, all revenues received
by Borrower for the applicable calculation period excluding revenues received by
Borrower from the sale of Wound Care PuraPly AM and XT and Surgical PuraPly AM
and MZ.”

 

  (b)

Definitions. Section 1.1 of the Credit Agreement is hereby amended by deleting
the following term and its existing definition and inserting the following in
lieu thereof:

 

1



--------------------------------------------------------------------------------

““Monthly Burn”: is, as of any date of measurement, (i) Borrower’s average
monthly Consolidated Adjusted EBITDA for the three-month period ending as of the
date of measurement, less (ii) the Borrower’s average monthly Consolidated
Capital Expenditures for the three-month period ending as of the date of
measurement, as adjusted for up to $8,000,000 in one-time expenses related to
Borrower’s build out of its facility in Norwood, Massachusetts, as approved by
the Required Lenders in their sole discretion; provided, that if the result of
clause (i) less clause (ii) is greater than zero, such result shall be deemed to
be zero.”

 

  (c)

Final Payment. Section 2.9(b) of the Credit Agreement is hereby amended by
deleting the reference to “6.25%” therein in its entirety and inserting “6.50%”
in lieu thereof.

 

  (d)

Prepayment Premium. Section 2.11(c) of the Credit Agreement is hereby amended in
its entirety and the following is inserted in lieu thereof:

“(c) Prepayment Premium Regarding Term Loans. No amount of outstanding Term
Loans shall be prepaid by the Borrower pursuant to Section 2.11(b) unless the
Borrower pays to the Administrative Agent (for the ratable benefit of the Term
Lenders), contemporaneously with the prepayment of such Term Loans, (i) the Term
Loan Final Payment (if due pursuant to Section 2.9(b)); and (ii) a Term Loan
prepayment premium equal to, (A) with respect to any such Term Loan prepayment
made during the period commencing on the Closing Date and ending on the first
anniversary of the Closing Date, 3.50% of the aggregate amount of the Term Loans
so prepaid; (B) with respect to any such Term Loan prepayment made during the
period commencing on the first anniversary of the Closing Date and ending prior
to the second anniversary of the Closing Date, 2.50% of the aggregate amount of
the Term Loans so prepaid; (C) with respect to any such Term Loan prepayment
made during the period commencing on the second anniversary of the Closing Date
and ending prior to the third anniversary of the Closing Date, 1.50% of the
aggregate amount of the Term Loans so prepaid; and (D) with respect to any such
Term Loan prepayment made during the period commencing on the third anniversary
of the Closing Date and thereafter, 0.50% of the aggregate amount of the Term
Loans so prepaid. Any such Term Loan prepayment fee shall be fully earned on the
date paid and shall not be refundable for any reason; provided, however, that no
prepayment premium shall be required if the existing Term Facility and Revolving
Facility are refinanced with a new credit facility that includes both SVB and
MidCap as lenders.”

 

  (e)

Financial Condition Covenants. The Credit Agreement is hereby amended by
deleting Section 7.1 in its entirety and inserting the following in lieu
thereof:

 

2



--------------------------------------------------------------------------------

“7.1 Financial Condition Covenants.

(a) Minimum Consolidated Revenue. Permit Consolidated Revenue, measured on a
trailing twelve month basis, as of the last day of each quarterly period set
forth below to be less than the amount set forth below opposite such quarterly
period:

 

Quarterly Period Ending

   Trailing Twelve Month
Consolidated Revenue  

March 31, 2019

   $ 200,000,000  

June 30, 2019

   $ 213,500,000  

September 30, 2019

   $ 221,250,000  

December 31, 2019

   $ 231,500,000  

March 31, 2020

   $ 235,000,000  

June 30, 2020

   $ 253,000,000  

September 30, 2020

   $ 260,000,000  

December 31, 2020

   $ 262,000,000  

The minimum Consolidated Revenue requirements for the quarterly periods ending
March 31, 2021 and thereafter shall be determined no later than March 31 of each
applicable fiscal year, by the Required Lenders, in their reasonable discretion
following review of the board-approved Projection delivered pursuant to
Section 6.2(c) hereof and consultation with Borrower; provided that such minimum
Consolidated Revenue requirements shall in any event not be less than the
greater of (i) the actual Consolidated Revenue reported by Borrower for the
corresponding fiscal quarter from the prior fiscal year, and (ii) 105% of the
Consolidated Revenue threshold for the corresponding fiscal quarter from the
prior fiscal year.

(b) Minimum Liquidity. Permit Liquidity at any time, certified monthly by the
Borrower as at the last day of any month, to be less than the greater of (i) six
(6) months Monthly Burn; and (ii) $10,000,000.

(c) Non-PuraPly Revenue Covenant. Permit Non-PuraPly Revenue, measured on a
trailing twelve month basis, as of the last day of each quarterly period set
forth below to be less than the amount set forth below opposite such quarterly
period:

 

3



--------------------------------------------------------------------------------

Quarterly Period Ending

   Trailing Twelve Month
Consolidated Revenue  

September 30, 2020

   $ 136,500,000  

December 31, 2020

   $ 145,000,000  

The minimum Non-PuraPly Revenue requirements for the quarterly periods ending
March 31, 2021 and thereafter shall be determined no later than March 31 of each
applicable fiscal year, by the Required Lenders, in their reasonable discretion
following review of the board-approved Projection delivered pursuant to
Section 6.2(c) hereof and consultation with Borrower; provided that such minimum
Non-PuraPly Revenue requirements shall in any event not be less than the greater
of (i) the Non-PuraPly Revenue threshold for the corresponding fiscal quarter
from the prior fiscal year, and (ii) 7.5% year-over-year growth, when compared
to each corresponding fiscal quarter from the prior fiscal year.”

 

  (f)

Commitments. Schedule 1.1A of the Credit Agreement is hereby amended in its
entirety and Schedule 1.1A attached hereto is inserted in its place.

3.         Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Administrative Agent:

 

  (a)

This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof and of each other document required hereunder.

 

  (b)

All necessary consents and approvals to this Amendment shall have been obtained.

 

  (c)

Prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

 

  (d)

Prior to and immediately after giving effect to this Amendment, the
representations and warranties herein and in the Credit Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date.

 

  (e)

The Lenders and the Administrative Agent shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel required to be paid hereunder
or under any other Loan Document), on or before the Third Amendment Effective
Date.

 

4



--------------------------------------------------------------------------------

4.         Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

  (a)

This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

  (b)

The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date), in which case such representations and warranties shall have been true
and correct in all material respects as of such earlier date.

5.         Payment of Costs and Fees. The Borrowers shall pay to the
Administrative Agent all reasonable costs, out-of-pocket expenses, and fees and
charges of every kind in connection with the preparation, negotiation, execution
and delivery of this Amendment and any documents and instruments relating hereto
(which costs include, without limitation, the reasonable fees and expenses of
any attorneys retained by the Administrative Agent or any Lender).

6.         Choice of Law. This Amendment and the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the laws of the State of New York.

7.         Counterpart Execution. This Amendment may be executed in any number
of counterparts, all of which when taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

8.         Effect on Loan Documents.

 

  (a)

The Credit Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a modification or waiver of any right, power, or
remedy of the Administrative Agent or any Lender under the Credit Agreement or

 

5



--------------------------------------------------------------------------------

  any other Loan Document. The consents, modifications and other agreements
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse any
non-compliance with the Loan Documents, and shall not operate as a consent or
waiver to any matter under the Loan Documents. Except for the amendments to the
Credit Agreement expressly set forth herein, the Credit Agreement and other Loan
Documents shall remain unchanged and in full force and effect. The execution,
delivery and performance of this Amendment shall not operate as a waiver of or,
except as expressly set forth herein, as an amendment of, any right, power or
remedy of the Lenders in effect prior to the date hereof. The amendments,
consents, modifications and other agreements set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, and except as expressly set forth
herein, shall neither excuse any future non-compliance with the Credit
Agreement, nor operate as a waiver of any Default or Event of Default. To the
extent any terms or provisions of this Amendment conflict with those of the
Credit Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.

 

  (b)

To the extent that any terms and conditions in any of the Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

 

  (c)

This Amendment is a Loan Document.

9.         Entire Agreement. This Amendment, and terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

10.        No Defenses. Each Loan Party hereby absolutely and unconditionally
releases and forever discharges the Administrative Agent, each Lender, and any
and all participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys and
employees of any of the foregoing (each, a “Releasee” and collectively, the
“Releasees”), from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise (each, a “Claim” and
collectively, the “Claims”), which such Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment which relates directly or indirectly, to
the Credit Agreement or any other Loan Document, whether such claims, demands
and causes of action are matured or unmatured or known or unknown, except for
the duties and obligations set forth in this Amendment and other than with
respect to the acts or omissions of any Releasee that a court of competent
jurisdiction determines to have resulted from the gross negligence, willful
misconduct or bad faith of such Releasee.

 

6



--------------------------------------------------------------------------------

11.        Ratification. The Loan Parties hereby restate, ratify and reaffirm
each and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

12.        Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: ORGANOGENESIS HOLDINGS INC. By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   CFO ORGANOGENESIS INC. By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   CFO PRIME MERGER SUB, LLC By:  

/s/ Timothy M. Cunningham

Name:   Timothy M. Cunningham Title:   CFO



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

By:  

/s/ Kevin Longo

Name:   Kevin Longo Title:   Managing Director



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK By:  

/s/ Kevin Longo

Name:   Kevin Longo Title:   Managing Director



--------------------------------------------------------------------------------

ELM 2018-2 TRUST

as a Lender

By: MidCap Financial Services Capital Management, LLC, as Servicer By:  

/s/ John O’Dea

Name:   John O’Dea Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIDCAP FINANCIAL TRUST

as a Lender

By: Apollo Capital Management, L.P., its investment manager By: Apollo Capital
Management GP, LLC, its general partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIDCAP FUNDING III TRUST

as a Lender

By: Apollo Capital Management, L.P., its investment manager By: Apollo Capital
Management GP, LLC, its general partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIDCAP FUNDING XIII TRUST

as a Lender

By: Apollo Capital Management, L.P., its investment manager By: Apollo Capital
Management GP, LLC, its general partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIDCAP FUNDING IV TRUST

as a Lender

By: Apollo Capital Management, L.P., its investment manager By: Apollo Capital
Management GP, LLC, its general partner By:  

/s/ Maurice Amsellem

Name:   Maurice Amsellem Title:   Authorized Signatory



--------------------------------------------------------------------------------

FLEXPOINT MCLS SPV LLC,

as a Lender

By:  

/s/ Daniel Edelman

Name:   Daniel Edelman Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1A1

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

INITIAL TERM COMMITMENTS; DELAYED DRAW TERM LOAN

 

Lender

   Initial Term Commitments    Initial Term Percentage

Silicon Valley Bank

   $20,000,000.00    50.0000000000%

MidCap Funding XIII Trust

   $1,000,000.00    2.50000000000%

Midcap Financial Trust

   $17,333,333.33    43.3333333333%

Flexpoint MCLS Holdings LLC

   $1,666,666.67    4.16666666667%

Total

   $40,000,000.00    100.0000000000%

Lender

   Delayed Draw Term Loan
Tranche 1 Commitments    Delayed Draw Term Loan
Tranche 1 Percentage

Silicon Valley Bank

   $5,000,000.00    50.0000000000%

Midcap Financial Trust

   $4,583,333.33    45.8333333333%

Flexpoint MCLS Holdings LLC

   $416,666.67    4.16666666667%

Total

   $10,000,000.00    100.0000000000%

Lender

   Delayed Draw Term Loan
Tranche 2 Commitments    Delayed Draw Term Loan
Tranche 2 Percentage

Silicon Valley Bank

   $5,000,000.00    50.0000000000%

Midcap Financial Trust

   $4,583,333.33    45.8333333333%

Flexpoint MCLS Holdings LLC

   $416,666.67    4.16666666667%

Total

   $10,000,000.00    100.0000000000%

 

1 

To be updated



--------------------------------------------------------------------------------

REVOLVING COMMITMENTS

Lender

   Revolving Commitment    Revolving Percentage

Silicon Valley Bank

   $20,000,000.00    50.0000000000%

Midcap Financial Funding IV Trust

   $20,000,000.00    50.0000000000%

Total

   $40,000,000.00    100.0000000000%

L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Revolving Commitments)

Lender

   L/C Commitments    L/C Percentage

Silicon Valley Bank

   $1,250,000.00    50.00000000000%

Midcap Financial Funding IV Trust

   $1,250,000.00    50.00000000000%

Total

   $2,500,000.00    100.00000000000%

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Revolving Commitments)

Lender

   Swingline Commitment    Exposure Percentage

Silicon Valley Bank

   $5,000,000.00    100.0000000000%

Total

   $5,000,000.00    100.0000000000%